               20-10009-scc                Doc 104-2             Filed 08/31/20 Entered 08/31/20 15:55:35                                        Exhibit B -
                                                         Proposed
    B254 (Form 254 – Subpoena for Rule 2004 Examination) (12/07)         Subpoena Pg 1 of 2


                                        UNITED STATES BANKRUPTCY COURT
                                                            SOUTHERN DISTRICT OF NEW YORK

                                                                                            SUBPOENA FOR RULE 2004 EXAMINATION
----------------------------------------------------------------x
In re:
                                                                                            Chapter 7
            LIBERTY BRIDGE CAPITAL
            MANAGEMENT GP, LLC, et al.,1
                                                                                            Case No.: 20-10009 (SCC)
                                       Debtors.
----------------------------------------------------------------x
To:       Jacqueline Nigro
          228 Park Avenue S.
          New York, New York 10003-1502

□ YOU ARE COMMANDED to appear and testify at an examination under Rule 2004, Federal Rules of Bankruptcy
Procedure, at the place, date, and time specified below. A copy of the court order authorizing examination is attached.

    PLACE OF TESTIMONY                                                                                      DATE AND TIME
    TBD                                                                                                     TBD




 YOU ARE COMMANDED to electronically produce the following documents or objects to the Issuing Officer’s
electronic mail address by the date and time specified below (list documents or objects):

                        All documents specified in the Order entered __________, 2020 and Schedule 1 annexed hereto.

    ISSUING OFFICER’S ELECTRONIC MAIL ADDRESS                                                               DATE AND TIME
    JKrell@silvermanacampora.com                                                                            ___________, 2020
                                                                                                            4:00 p.m.


    ISSUING OFFICER SIGNATURE AND TITLE                                                                     DATE
                                                                                                            ____________, 2020

    ISSUING OFFICER’S NAME, ADDRESS, AND PHONE NUMBER
    Justin S. Krell, Esq.
    SILVERMANACAMPORA LLP
    100 Jericho Quadrangle, Suite 300
    Jericho, New York 11753
    (516) 479-6300
                *If the bankruptcy case is pending in a district other than the district in which the subpoena is issued, state the district under the case number.

B254 (Form 254 – Subpoena for Rule 2004 Examination) (12/07)


1
  The Debtors in these cases, along with the last four digits of their federal tax identification numbers are (i) Liberty Bridge Capital
Management GP, LLC (9236) (Case No. 20-10009); (ii) Cash4Cases, Inc. (8244)(Case No. 20-10010); (iii) Liberty Bridge Capital
Management IM, LLC (2955)(Case No. 20-10011); (iv) Liberty Bridge Capital Management, L.P. (6434)(Case No. 20-10012); (v) Liberty
Bridge Finco LLC (5215)(Case No. 20-10013); (vi) Liberty Bridge Settlement Clearing, LLC (8144)(Case No. 20-10014); (vii) Diversified
Pre- Settlement Portfolio I, a Series of Liberty Bridge Capital Management, L.P. (1925)(Case No. 20-10015); and (viii) Diversified Pre-
Settlement Portfolio II, a Series of Liberty Bridge Capital Management, L.P. (1660)(Case No. 20-10016).
                  20-10009-scc                Doc 104-2            Filed 08/31/20 Entered 08/31/20 15:55:35                                           Exhibit B -
                                                                 Proposed Subpoena Pg 2 of 2
                                                                           PROOF OF SERVICE
                                               DATE                                   PLACE
  SERVED
  SERVED ON (PRINT NAME)                                                                             MANNER OF SERVICE


  SERVED BY (PRINT NAME)                                                                             TITLE




                                                                       DECLARATION OF SERVER

           I declare under penalty of perjury under the laws of the United States of America that the foregoing information contained in the Proof of
 Service is true and correct.

 Executed on             _______________________                                                 ________________________________________________________
                                  DATE                                                           SIGNATURE OF SERVER


                                                                                           ________________________________________________________
                                                                                           ADDRESS OF SERVER
 _________________________________________________________________________________________________________________________
 Rule 45, Federal Rules of Civil Procedure, Subdivisions (c), (d), and (e), as amended on December 1, 2007, made applicable in cases under the Bankruptcy Code by Rule
 9016, Federal Rules of Bankruptcy Procedure:

(c) Protecting a Person Subject to a Subpoena.                                                       (d) Duties in Responding to a Subpoena;
             (1) Avoiding Undue burden or Expense; Sanctions. A party or attorney                               (1) Producing Documents or Electronically Stored Information. These
responsible for issuing and serving a subpoena must take reasonable steps to avoid imposing          procedures apply to producing documents or electronically stored information:
undue burden or expense on a person subject to the subpoena. The issuing court must                                   (A) Documents. A person responding to a subpoena to produce
enforce this duty and impose an appropriate sanction—which may include lost earnings and             documents must produce them as they are kept in the ordinary course of business
reasonable attorney’s fees—on a party or attorney who fails to comply.                               or must organize and label them to correspond to the categories in the demand.
             (2) Command to Produce Materials or Permit Inspection.                                                   (B) Form for Producing Electronically Stored Information Not
                  (A) Appearance Not Required. A person commanded to produce                         Specified. If a subpoena does not specify a form for producing electronically
documents, electronically stored information, or tangible things, or to permit the inspection        stored information, the person responding must produce it in a form or forms in
of premises, need not appear in person at the place of production or inspection unless also          which it is ordinarily maintained or in a reasonably usable form or forms.
commanded to appear for a deposition, hearing, or trial.                                                              (C) Electronically Stored Information Produced in Only One
                  (B) Objections. A person commanded to produce documents or tangible                Form. The person responding need not produce the same electronically stored
things or to permit inspection may serve on the party or attorney designated in the subpoena         information in more than one form.
a written objection to inspecting, copying, testing or sampling any or all of the materials or                        (D) Inaccessible Electronically Stored Information. The person
to inspecting the premises—or to producing electronically stored information in the form or          responding need not provide discovery of electronically stored information from
forms requested. The objection must be served before the earlier of the time specified for           sources that the person identifies as not reasonably accessible because of undue
compliance or 14 days after the subpoena is served. If an objection is made, the following           burden or cost. On motion to compel discovery or for a protective order, the
rules apply:                                                                                         person responding must show that the information is not reasonably accessible
                  (i) At any time, on notice to the commanded person, the serving party may          because of undue burden or cost. If that showing is made, the court may
move the issuing court for an order compelling production or inspection.                             nonetheless order discovery from such sources if the requesting party shows good
                  (ii) These acts may be required only as directed in the order, and the order       cause, considering the limitation of Rule 26(b)(2)(C). The court may specify
must protect a person who is neither a party nor a party’s officer from significant expense          conditions for the discovery.
resulting from compliance.                                                                                      (2) Claiming Privilege or Protection.
             (3) Quashing or Modifying a Subpoena.                                                                    (A) Information Withheld. A person withholding subpoenaed
                  (A) When Required. On timely motion, the issuing court must quash or               information under a claim that is privileged or subject to protection as trial-
modify a subpoena that:                                                                              preparation material must:
                          (i) fails to allow a reasonable time to comply;                                                      (i) expressly make the claim; and
                          (ii) requires a person who is neither a party nor a party’s officer to                               (ii) describe the nature of the withheld documents,
travel more than 100 miles from where that person resides, is employed, or regularly                 communications, or tangible things in a manner that, without revealing
transacts business in person—except that, subject to Rule 45(c)(3)(B)(iii), the person may           information itself privileged or protected, will enable the parties to assess the
be commanded to attend a trial by traveling from such place within the state where the trial         claim.
is held;                                                                                                              (B) Information Produced. If information produced in response
                          (iii) requires disclosure of privileged or other protected matter, if no   to a subpoena is subject to a claim of privilege or of protection as trial-preparation
exception or waiver applies; or                                                                      material, the person making the claim may notify any party that received the
                          (iv) subjects a person to undue burden.                                    information of the claim and the basis for it. After being notified, a party must
                  (B) When Permitted. To protect a person subject to or affected by a                promptly return, sequester, or destroy the specified information and any copies it
subpoena, the issuing court may, on motion, quash or modify the subpoena if it requires;             has; must not use or disclose the information until the claim is resolved; must take
                          (i) disclosing a trade secret or other confidential research,              reasonable steps to retrieve the information if the party disclosed it before being
development, or commercial information;                                                              notified; and may promptly present the information to the court under seal for a
                          (ii) disclosing an unretained expert’s opinion or information that         determination of the claim. The person who produced the information must
does not describe specific occurrences in a dispute and results from the expert’s study that         preserve the information until the claim is resolved.
was not requested by a party; or
                          (iii) a person who is neither a party nor a party’s officer to incur       (e) Contempt.
substantial expense to travel more than 100 miles to attend trial.                                   The issuing court may hold in contempt a person who, having been served, fails
                  (C) Specifying Conditions as an Alternative. In the circumstances                   without adequate excuse to obey the subpoena. A nonparty’s failure to obey must
described in Rule 45(c)(3)(B), the court may, instead of quashing or modifying a subpoena,            be excused if the subpoena purports to require the nonparty to attend or produce
order appearance or production under specified conditions if the serving party:                       at a place outside the limits of Rule 45(c)(3)(A)(ii).
                          (i) shows a substantial need for the testimony or material that cannot
be otherwise met without undue hardship; and
                    (ii) ensures that the subpoenaed person will be reasonably compensated.
